In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-626V
                                        UNPUBLISHED


 HEATHER HOGAN,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: June 30, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On January 12, 2021, Heather Hogan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of her October 22, 2019
influenza (“flu”) vaccine. Petition at 1. Petitioner further alleges that the vaccine was
administered within the United States, that she suffered the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action on her behalf as a result of her injury. Petition at ¶¶ 2, 10-12. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 27, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent indicates that

      [m]edical personnel at the DICP [Division of Injury Compensation
      Programs, Department of Health and Human Services] have reviewed the
      facts of this case and concluded that petitioner’s claim meets the Table
      criteria for SIRVA. Specifically, petitioner had no apparent recent history of
      pain, inflammation or dysfunction of the affected shoulder prior to
      intramuscular vaccine administration that would explain the alleged signs,
      symptoms, examination findings, and/or diagnostic studies occurring after
      vaccine injection; she more likely than not suffered the onset of pain within
      forty-eight hours of vaccine administration; her pain and reduced range of
      motion were limited to the shoulder in which the intramuscular vaccine was
      administered; and there is no other condition or abnormality present that
      would explain petitioner’s symptoms. 42 C.F.R. § 100.3(a)(XIV)(B), (c)(10).

Id. at 5. Respondent further agrees that “the records show that the case was timely filed,
that the vaccine was received in the United States, and that petitioner satisfies the
statutory severity requirement by suffering the residual effects or complications of her
injury for more than six months after vaccine administration.” Id. (citing 42 U.S.C. §§
300aa-11(c)(1)(D)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2